Citation Nr: 1449361	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-04 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In September 2012, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  

The VBMS and Virtual VA folders have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2011, the RO granted service connection for PTSD and assigned a 10 percent rating from August 31, 2010.  The Veteran disagreed with the rating and perfected this appeal.  

At the videoconference hearing, the Veteran testified that his PTSD symptoms have worsened since the last VA examination.  The representative asked for a current VA examination.  

The Veteran was most recently examined in March 2011.  Considering the length of time since the examination, as well as the Veteran's assertions of worsening symptoms, the Board finds that additional VA examination is needed.  See 38 C.F.R. § 3.327 (2014); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran testified that he receives VA treatment.  VA records were last printed in August 2011.  Additional records should be obtained on remand.  See 38 C.F.R. § 3.159(c)(2) (2014).  

The Veteran testified that he was forced into retirement following long-term employment because the plant closed down.  He reported that he had to work alone and that it was not easy working.  He has not sought employment since retirement and the main reason for this is because he just cannot deal with people.  On review, the Board finds that a TDIU claim is for consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a TDIU is part of an increased rating claim when such claim is raised by the record).  A remand is needed so that the claim can be appropriately developed and adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any relevant medical records from the Battle Creek VA Medical Center and the Lansing VA outpatient clinic for the period from August 2011 to the present.  All records obtained should be associated with the claims folder.  

2.  The AOJ should schedule the Veteran for a VA examination to determine the current nature and severity of service-connected PTSD.  The VBMS and Virtual VA folders must be available for review, to the extent pertinent.

In accordance with the latest worksheet for rating PTSD, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  The examiner should also indicate to what extent, if any, the PTSD affects the Veteran's social interactions and employability.  A complete rationale for any opinion expressed must be provided.  

3.  The AOJ should develop the pending TDIU claim, to include sending appropriate VCAA notice and otherwise developing the claim as indicated.  If the appellant does not desire consideration of this issue, he should so indicate in writing at the AOJ.

4.  Upon completion of the above-requested development and any additional development deemed appropriate, the AOJ must readjudicate the issue of entitlement to an initial rating greater than 10 percent for PTSD.  The AOJ must also adjudicate the issue of entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



